In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-314V
                                        UNPUBLISHED


 RONDA BRUM SMITH,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: July 6, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On February 28, 2019, Ronda Smith filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that a tetanus diphtheria acellular pertussis vaccine she
received on February 29, 2016, caused her to suffer the Table injury of “Shoulder Injury
Related to Vaccine Administration” (“SIRVA”). Petition at 1, ECF No. 1; Amended Petition
filed July 22, 2019, ECF No. 12. Petitioner further alleges that she suffered the residual
effects of her injury for more than six months, and that there has been no prior civil action



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
as a result of her injury. ECF 12 at ¶¶ 26, 29. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On April 26, 2022, I issued a Fact Ruling finding “the onset of Petitioner’s SIRVA
more likely than not occurred within 48 hours of vaccination” as set forth in the Vaccine
Injury Table and Qualifications and Aids to Interpretation (“QAI”) for a Table SIRVA. 42
C.F.R. § 100.3(a) I.C & II.C. (Tdap vaccination); 42 C.F.R. § 100.3(c)(10)(ii) (required
onset for pain listed in the QAI). ECF No. 40 at 2. In reaction, on July 5, 2022, Respondent
filed an Amended Rule 4(c) Report indicating that (while preserving his right to appeal my
Fact Ruling) he agrees in light of the Ruling that Petitioner has established the elements
of a SIRVA Table claim. Respondent’s Amended Rule 4(c) Report at 2, ECF No. 44.

        Specifically, Respondent stated as follows:

        In light of the Chief Special Master’s Fact Ruling, and medical record
        evidence submitted in this case, DICP has concluded that petitioner
        suffered SIRVA as defined by the Vaccine Injury Table. Specifically,
        petitioner had no recent history of pain, inflammation, or dysfunction of her
        left shoulder; the onset of pain occurred within 48 hours after receipt of an
        intramuscular vaccination; 3 the pain was limited to the shoulder in which the
        vaccine was administered; and no other condition or abnormality, such as
        brachial neuritis, has been identified to explain petitioner’s right shoulder
        pain. 42 C.F.R. §§ 100.3(a), (c)(10). In addition, petitioner suffered the
        residual effects of her condition for more than six months. 42 U.S.C. §
        300aa-11(c)(1)(D)(i). Therefore, based on the record as it now stands and
        subject to his right to appeal the Fact Ruling, respondent does not dispute
        that petitioner has satisfied all legal prerequisites for compensation under
        the Act. 42 U.S.C. § 300aa-13.

Id. at 7-8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation. A Damages Order will issue.




3 Respondent notes: “This criterion is met pursuant to the Chief Special Master’s April 26, 2022 Fact Ruling,

and respondent does not waive his right to a potential appeal of this issue. In addition, nothing in this Rule
4(c) Report constitutes a waiver of any defenses that respondent may assert in the damages phase.”
Respondent’s Report at 8 n. 2.
IT IS SO ORDERED.

                    s/Brian H. Corcoran
                    Brian H. Corcoran
                    Chief Special Master